DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu et al. (US 2015/0362165 A1) in view of Kumar et al. (US 5926239) and Ek et al. (US 2016/0225343 A1).
Regarding claim 1, Chu teaches a display apparatus comprising: a panel substrate (19); a TFT panel part disposed on an upper surface of the panel substrate [0080] and comprising a plurality of connection electrodes (Fig. 2A); and a light emitting diode part disposed on the TFT panel part [0066] and comprising a plurality of pixels [0054], wherein each of the pixels comprises at least three sub-pixels (R, G, B, Fig. 23) including a first sub-pixel (G), a second sub-pixel (R), and a third sub-pixel (B), and wherein the first sub-pixel has a size greater than those of the second and the third sub-pixels (DG=6K, DR=3K, Fig. 23).
Chu lacks the specific details of the sub-pixels.
Kumar teaches wherein each of the first sub-pixel, the second sub-pixel, and the third sub-pixel includes a light emitting diode (Col. 11 Lines 52-55), wherein the first sub-pixel includes a phosphor layer (630), wherein at least one of the second sub-pixel and the third sub-pixel does not includes a phosphor layer (12); and wherein the first sub-pixel has a size greater than the sub-pixels without the phosphor layer (Col. 13 Lines 15-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the subpixels as taught in Kumar because it allows one to control desired light emitting efficiency and phosphor lifetime for different applications (Col. 13 Lines 16-21).
Kumar lacks the light emitting diode sub-pixel wavelength details.
Ek teaches wherein the light emitting diode of the first sub-pixel is configured to emit light having a first peak wavelength and the light emitting diode of at least one of the second sub-pixel and the third sub-pixel is configured to emit light having a second peak wavelength different from the first peak wavelength (Fig. 4, Fig. 6).
Therefore it would have been obvious to use the sub-pixel configuration discussed by Ek because it allows for better direct control over the display. For example, as it’s used in Ek, the sub-pixels allow for different display modes (eg. a privacy mode).
Regarding claim 2, Chu teaches wherein the TFT panel part comprises a TFT drive circuit [0087, 0088].
Regarding claim 3, Chu teaches wherein the TFT drive circuit is configured to drive the pixels in an active matrix manner [0063].
Regarding claim 4, Chu teaches wherein the TFT drive circuit is configured to drive the pixels in a passive matrix manner [0080].
Regarding claim 5, Chu teaches wherein the second sub-pixel and the third sub-pixel have the same size as each other (Fig. 34).
Regarding claim 6, Chu teaches wherein the size of the first sub-pixel is 4 times greater that of the second or third sub-pixel (Fig. 23).
Regarding claim 7, Chu teaches further comprising a blocking portion disposed between adjacent sub-pixels (Fig. 23).
Regarding claim 8, Chu teaches further comprising a protective substrate disposed on the light emitting diode part, wherein the blocking portion is disposed on the protective substrate.
Regarding claim 9, Chu teaches further comprising a light conversion part disposed between the light emitting part and the protective substrate, wherein the light conversion part is arranged on the sub-pixels (Color filters, Fig. 34).
Regarding claim 10, Chu teaches wherein the light conversion part comprises a phosphor layer and a transparent layer [0141].
Regarding claim 11, Chu teaches wherein each of the pixels further comprises a fourth sub-pixel (Fig. 26).
Regarding claim 12, Chu teaches wherein at least one of the first sub-pixel, the second sub-pixel, the third sub-pixel, and the fourth sub-pixel has a different size (Fig. 23).
Regarding claim 13, Chu teaches wherein the first sub-pixel and the fourth sub-pixel have a size greater than those of the second sub-pixel and the third sub-pixel (Fig. 23, Fig. 26, green pixels are largest).
Regarding claim 14, Chu teaches wherein the first sub-pixel and the fourth sub-pixel have the same size as each other (Fig. 26).
Regarding claim 15, Chu teaches wherein the second sub-pixel and the third sub-pixel have the same size as each other (Fig. 26).
Regarding claim 16, Chu teaches further comprising an isotropic conductive film disposed between the TFT panel part and the light emitting diode part (Fig. 3).
Regarding claim 17, Chu teaches wherein the isotropic conductive film comprises an adhesive organic insulation material and conductive particles dispersed therein (BM array – [0149]).
Regarding claim 18, Chu teaches wherein: the panel substrate longitudinally extends along a first direction (Fig. 25); and the isotropic conductive film has conductivity in a second direction crossing the first direction and insulation property in the first direction (any material has conductivity and insulation in all directions, to a certain extent).
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New grounds of rejection are in view of Ek and are required by the amendment regarding the sub-pixel wavelengths.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876